Title: From Thomas Jefferson to Henry Dearborn, 17 February 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Th:J. to Genl. Dearborne 
                  Feb. 17. 04.
               
               Altho’ the communication of the within to me might be considered as confidential, yet it is so important that Wilkerson’s maneuvres should be understood that I send it for your perusal, in confidence also. he is turning on us the batteries of our friends in aid of his own. the business of the Commission terminated on the 16th. of Jan. when the order for the upper posts was given, as that compleated the delivery of possession. how long his military duties may keep him there you can best judge. but in my opinion he should understand that his powers as Commr. terminated with the delivery of the last order, and that he should be brought away as soon as possible, or I should not wonder if some disturbance should be produced to keep him there. be so good as to return the inclosed immedly. affectte. salutations.
            